Citation Nr: 1519034	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for prostate cancer. 

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.
 
3.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In May 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript has been associated with the claims file.  

The Board remanded this case for further development in February 2013 and it now returns for final appellate review.  

In November 2013, the Veteran submitted a statement waiving original jurisdiction (AOJ) consideration of any additional evidence submitted.  38 C.F.R.  § 20.1304(c) (2014).  Thereafter, in January 2015, he submitted additional evidence.  Therefore, the Board may properly consider such newly received evidence.

As a final preliminary matter, the Board observes that, in additional to a paper claims file, the Veteran also has electronic, paperless Virtual VA and Veterans Benefit Management System (VBMS) records associated with his claims.  With the exception of VA treatment records, which have been considered by the AOJ, the January 2015 submission by the Veteran, and an April 2015 brief submitted by the Veteran's representative, the records located in the Veteran's Virtual VA and VBMS files are either duplicative or irrelevant to the issues on appeal.     


FINDINGS OF FACT

1.  An additional disability of prostate cancer and its resulting complications, including erectile dysfunction, did not result from VA treatment, including testosterone replacement therapy. 

2.  The Veteran's prostate cancer and its resulting complications, including erectile dysfunction, were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault as a result of VA hospital treatment, nor the result of an event not reasonably foreseeable.

3.  The Veteran's erectile dysfunction is not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for prostate cancer and its resulting complications, including erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.361 (2014).  

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.361 (2014). 

3.  The criteria for special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A.  §§ 1114(k), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the initial unfavorable decision issued in June 2009, advised the Veteran of the evidence and information necessary to substantiate his § 1151 claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Veteran was sent an additional notice in September 2013.  The Board recognizes that the subsequent VCAA notice was provided after the initial decision.  However, the deficiency in the timing of such notice was remedied by readjudication of the issues on appeal in the subsequent November 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board acknowledges that the Veteran was not specifically advised of the information and evidence necessary to substantiate a secondary service connection claim; however, as service connection based on § 1151 is herein denied for prostate cancer, service connection for erectile dysfunction as secondary to such disorder must likewise be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, there is no prejudice to the Veteran in the failure to provide such notice.  Accordingly, the Board finds that VA has satisfied its duty to notify the Veteran.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's VA treatment records pertaining to treatment prescribed for low testosterone, private treatment records concerning the August 2008 surgery for prostate cancer, and a VA medical opinion.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

A VA medical opinion was obtained in September 2013.  The Board finds that the VA opinion is adequate because, as discussed below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and information was obtained regarding the Veteran's contentions.  In this regard, information was solicited concerning why he believed compensation pursuant to § 1151 for his prostate cancer and erectile dysfunction was warranted, to include the alleged negligence regarding his VA treatment.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in February 2013 so that additional medical evidence could be obtained, to include a VA opinion.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the February 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the February 2013 Board remand directed the AOJ to request that the Veteran provide any information concerning additional medical care providers, to specifically include a medical statement from Dr. F. of the Mayo Clinic.  Additionally, the Board directed the AOJ to obtain outstanding VA treatment records and a VA opinion.  In September 2013, the AOJ sent notice to the Veteran in compliance with the Board remand and specifically requested a medical statement from Dr. F., to which the Veteran did not respond.  Moreover, additional VA treatment records were obtained and associated with the Veteran's electronic record.  A VA opinion was also prepared by a medical doctor in September 2013, which, as discussed above, is adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the February 2013 Board remand directives with respect to the issues decided herein and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.




Analysis

The Veteran presently seeks to establish entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for prostate cancer.  He also seeks entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ, both of which are essentially derivative claims of the 38 U.S.C.A. § 1151 issue; i.e., the outcome of both claims is necessarily dependent on the disposition of the 38 U.S.C.A. § 1151 claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, the Board will address all of these claims under the same analysis. 

Essentially, the Veteran maintains that his diagnosed prostate cancer resulted from being prescribed Testosterone Cypionate by VA for treatment of low testosterone.  Evidence on file indicated that VA began treatment with Testosterone Cypionate injections in September 2005 and that such treatment continued until June 2008 when prostate cancer was diagnosed.  VA records confirm that testosterone injections were ordered in September 2005 and that Testosterone Cypionate was one of the Veteran's regularly prescribed medications between at least December 2005 and May 2008.  Treatment records show that, approximately in October 2007, the Veteran experienced intermittent hematuria and an elevated PSA.  He also had a history of prostatitis in December 2007.  

Due to the elevated PSA, in May 2008, the Veteran underwent a prostate biopsy.  The Veteran was subsequently diagnosed with prostate cancer based on the biopsy results.   Follow-up telephone calls show that the staff told the Veteran that they would be happy to discuss treatment options with him.  A July 2008 treatment record shows that the Veteran had not yet decided on what treatment modality he wished to pursue.  He was advised to proceed with treatment as soon as possible.  At that time, the Veteran reported that he was scheduled for robotic prostatectomy at the Mayo Clinic in August 2008.  The examiner told him that he favored radiotherapy, but that the Mayo Clinic had an excellent reputation and the Veteran should do whatever he felt comfortable with pursuing.  Thereafter, the Veteran underwent prostate cancer surgery in August 2008 at the Mayo Clinic Hospital.  

In hearing testimony provided in May 2012, the Veteran indicated that Dr. F. of the Mayo Clinic informed him that the testosterone shots accelerated the cancer (pg. 21).  However, when specifically asked for a medical statement from Dr. F. on remand, no such statement was provided by the Veteran.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  38 C.F.R. §§ 3.361, 3.800(a).

Applicable regulations provide that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  38 C.F.R. § 3.361.

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board observes that there is no indication of prostate cancer or erectile dysfunction in the Veteran's service treatment records or for many years after his separation from service.  Further, the Veteran did not contend, then or now, that he has prostate cancer or complications thereof due to his active service, or a currently service-connected disability.  Rather, he has solely claimed that such disorders are the result of VA treatment and that compensation is warranted under the provisions of 38 U.S.C.A. § 1151.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  

Therefore, as relevant to his § 1151 claim, a VA opinion was obtained from a medical doctor in September 2013.  The examiner thoroughly discussed the Veteran history of testosterone cypionate injections, to include when the injections began and when they were discontinued due to the diagnosis of prostate cancer.  In this regard, she specifically observed that records from December 2005 to May 2008 confirm that testosterone was one of the Veteran's regularly prescribed medications and that he underwent surgery for prostate cancer in August 2008 at Mayo Clinic.  The examiner also noted that the Veteran had indicated that Dr. F had informed him that testosterone shorts accelerated the cancer.  

The examiner observed that, regarding testosterone replacement therapy and the risk of prostate cancer, the Up to Date Medical Reference Database observed that a 2010 meta-analysis showed no significant effects of testosterone were seen on the incidence of prostate cancer, need for prostate biopsy, increase in PSA, or change in lower urinary tract symptoms when compared with the placebo/nonintervention group.  The examiner continued that because prostate cancer is at least to some degree testosterone dependent, it seems theoretically likely that the risk of prostate cancer was less in hypogonadal man than eugonadal men and the risk increased to normal, but not above, when testosterone was replaced.  However, no data is available to support or refute this assumption.  It seems prudent to screen hypogonadal men for prostate cancer before beginning testosterone replacement therapy and to monitor them for prostate cancer during treatment, just as one would monitor eugonadal man.  The examiner also observed monitoring for prostate cancer recommendations.  

Based on the above, the VA examiner determined that it was not at least as likely as not that the Veteran had prostate cancer and erectile dysfunction as a result of treatment provided by VA for low testosterone levels between September 2005 and May/June 2008.  The examiner rationalized that medical literature showed no effect of testosterone replacement therapy on incidence of prostate cancer, need for prostate biopsy, or increase in PSA.  Additionally, while there is a theoretical assumption that testosterone replacement would increase the need for more vigilant prostate screening, there is no medical literature to support or refute the theory.  Moreover, in the instant case, VA providers continued to monitor the Veteran's symptoms and PSA levels while on testosterone treatment.  He was referred to urology for work-up of symptoms, hematuria, and PSA elevation.  At the time of a high index of suspicion for prostate cancer, the testosterone replacement therapy was appropriately discontinued.  Nevertheless, in no way, based on any known medical literature, can it be stated that prostate cancer was a result of, or worsened due to, receiving testosterone cypionate injection prescribed by VA for hypogonadism. 

The examiner further determined that prostate cancer and erectile dysfunction were not at least as likely as not a result of or caused by lack of proper care or negligent treatment on the part of a VA caregiver.  Review of the medical records showed an elevation of PSA post-testosterone treatment.  However, as noted in the medical literature, PSA is expected to rise after initiation of testosterone replacement therapy.  Further PSA elevation was noted and proper referral to urology was made.  Treatment for prostatitis was initially given presumptively due to symptoms and, when treatment response was poor, appropriate referral to urology specialty was made.  Urology work-up, including hematuria work-up, proceeded and, as PSA elevations continued, appropriate plan and recommendation for prostate biopsy was made.  Prostate biopsy is not without possible complications and is not considered unless deemed fully appropriate.  When the free PSA was elevated and the risk of prostate cancer was elevated, it was deemed necessary to proceed with a biopsy and appropriately communicated to the Veteran.  Therefore, there was no careless, negligence, lack of proper skill, error in judgement or similar instance of fault.  The cause of the event was not unreasonably foreseeable as prostate cancer is a common cancer of aging men.  PSA was appropriately monitored and addressed because of the known risk of this condition among aging men.  It was also monitored because of the testosterone replacement therapy as noted in the primary care note at initiation of therapy.  

In proffering this opinion, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

The Board recognizes that in support of his claim, the Veteran submitted a November 2014 VA treatment record entitled "Disclosure of Adverse Event Note" written by the Chief of Staff.  The Veteran had submitted a complaint relating to delays in receiving care in Urology in 2007.  The examiner summarized lengthy discussions with the Veteran and the new Chief of Urology.  In this regard, the examiner observed that the Veteran reported asking for a prostate biopsy when his PSA was elevated in 2007.  However, the examiner did not see this allegation recorded in the Veteran's clinical notes.  The notes also did not reflect the Veteran's allegation concerning the VA trying to force him to have radiation instead of surgery.  The Veteran believed that radiation therapy would have killed him.  However, the examiner indicated that he could not be certain of this accusation and there were detailed notes by the treating urologist to justify his opinion for radiation therapy.  The examiner also outlined a January 2011 urology visit that turned hostile, which resulted in legal actions.  The examiner indicated that he agreed with the Veteran that there appears to have been a delay in care.  However, the examiner would not comment on the legal actions.  Future care for the Veteran by another urologist was arranged.   

Nevertheless, this opinion, while indicating a delay in care, offers no rationale for such conclusion, or importantly, gives any indication whether an additional disability could be attributed to such delay.  In fact, earlier in the statement, the doctor clearly found that the Veteran's allegations on a couple of occasions were not supported by the clinical notes, which appears to weigh against the Veteran's assertions.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the November 2014 statement is outweighed by the highly probative September 2013 VA opinion, which provided a clear rationale for its findings.  

Accordingly, based on September 2013 VA opinion, the Board finds that the Veteran has not been diagnosed with an additional disability as defined in 38 C.F.R. § 3.361.  There is no competent medical evidence showing that the Veteran's prostate cancer and its complications thereof were the result of testosterone replacement therapy.  Again, the VA opinion clearly found no such link and offered a detailed rationale based on supporting medical literature.  There is no competent medical evidence of record to refute this opinion.  

Moreover, the medical evidence fails to show that any action or inaction by VA personnel resulted in an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, and the medical evidence supports a finding that the prostate cancer and its resulting complications was a reasonably foreseeable event given the Veteran's age.  Again, the September 2013 VA opinion clearly found no carelessness, negligence, lack of proper skill, error in judgment in the treatment of the Veteran and provided a detailed rationale for this finding based on a thorough review of the medical evidence.  Again given that a detailed rationale was provided, the Board finds that this opinion outweighs the November 2014 statement that indicated a delay in care.  

The Board acknowledges the Veteran's statements indicating that his prostate cancer was the result of his testosterone replacement therapy, or in the alternative, that the VA was negligent in his treatment for elevated PSA.  The Board recognizes that lay assertions may serve to support a claim by reporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to report certain symptoms, he has not demonstrated that he has the medical expertise to diagnose any additional disability related to his VA treatment or determine whether there was negligence in such treatment.  Accordingly, the Veteran's statements in this regard are assigned no probative weight and are outweighed by the highly probative September 2013 VA opinion.  

In sum, the Board must find that entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for prostate cancer is not warranted as the probative evidence of record shows no findings of an additional disability due to treatment or any negligence in providing such treatment.  Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation.  Likewise, as the Veteran has claimed that his erectile dysfunction is secondary to his prostate cancer, given that service connection has not been established for prostate cancer, there is no legal basis for the award of service connection for erectile dysfunction, or SMC based on the loss of use of a creative organ.  See 38 C.F.R. § 3.310.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for prostate cancer is denied.

Service connection for erectile dysfunction, claimed as secondary to prostate cancer, is denied.
 
Entitlement to special monthly compensation based on loss of use of a creative organ is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


